Exhibit INTELLECTUAL PROPERTY SECURITY AGREEMENT FOR COPYRIGHTS AND MASK WORKS This Intellectual Property Security Agreement for Copyrights and Mask Works (“Agreement”) dated February 22, 2010 is between Lightning Poker, Inc. (“Grantor”) and The Co-Investment Fund II, L.P. (“Lenders’ Agent”), on behalf of the Lenders (as hereinafter defined). RECITALS A.Lenders’ Agent and other Lenders will make advances to Grantor (“Loans”) as described in the Loan Agreement dated of even date herewith between Grantor, Lenders’ Agent, and the other lenders (the “Lenders”) named therein, (the “Loan Agreement”), but only if Grantor grants Lenders’ Agent, on behalf of the Lenders and in accordance with the terms of the Loan Agreement, a security interest in its intellectual property, including copyrights and mask works. B.Grantor has granted Lenders’ Agent, for the benefit of the Lenders, a security interest in all of its right, title and interest, presently existing or later acquired, in and to all the Collateral described in the Security Agreement dated of even date herewith (the “Security Agreement”) executed by Grantor, the Lenders and Lenders’ Agent contemporaneously with the Loan Agreement. NOW THEREFORE, in consideration of the mutual promises, covenants, conditions, representations, and warranties hereinafter set forth and for other good and valuable consideration, and intending to be legally bound, the parties hereto mutually agree as follows: 1.DEFINITIONS Capitalized terms used but not defined herein shall have the meanings given to them in the Loan Agreement and the Security Agreement.In addition, the following terms, as used in this Agreement, have the following meanings: “Intellectual Property Collateral” means: (i)Each of the copyrights and works which are capable of being protected as copyrights (including all of Grantor’s right to the copyright registrations listed on Exhibit A, attached hereto, as the same may be updated hereafter from time to time and all other original works of authorship and derivative works thereof, whether registered or non-registered, and applications for registration pertaining thereto), which are presently owned by Grantor, in whole or in part, and all copyrights with respect thereto throughout the world, and all proceeds thereof (including license royalties and proceeds of infringement suits), and rights to renew and extend such copyrights provided, however, that “Intellectual Property Collateral” shall not include any rights in or to works created by or on behalf of Grantor as a “work for hire” for others or which Grantor assigns to others in its ordinary course of business; 1 (ii)All of Grantor’s right, title, and interest to file applications for copyright registration under federal or state copyright law or regulation of any foreign country, and the right (without obligation) to sue in the name of Grantor or in the name of Lenders’ Agent for past, present, and future infringements of the copyrights, and all rights (but not obligations) corresponding thereto in the United States and any foreign country; (iii)Each of the mask works and works which are capable of being protected as mask works (including all of Grantor’s right to the mask work registrations listed on Exhibit B, attached hereto, as the same may be updated hereafter from time to time) and all applications for mask work registration, which are presently owned by Grantor, in whole or in part, and all rights with respect thereto throughout the world, including all proceeds thereof (including license royalties and proceeds of infringement suits), and rights to extend such mask work registrations; (iv)All of Grantor’s right, title, and interest to file applications for mask work registration under federal and state law or regulation of any foreign country, the right (without obligation) to sue in the name of Grantor or in the name of Lenders’ Agent for past, present, and future infringements of the mask work registrations, and all rights (but not obligations) corresponding thereto in the United States and any foreign country; (v)All general intangibles relating to the foregoing; and (vi)All proceeds of any and all of the foregoing (including, without limitations, license royalties and proceeds of infringement suits) and, to the extent not otherwise included, all payments under insurance, or any indemnity, warranty, or guaranty payable by reason of loss or damage to or otherwise with respect to the Collateral. Notwithstanding the foregoing, “Intellectual Property Collateral” shall not include any license, property or contract right the granting of a security interest in which would be prohibited by law or contract. “Obligations” means the Debt as defined in the Security Agreement. 2.GRANT OF SECURITY INTEREST. Grantor hereby grants Lenders’ Agent, for the benefit of the Lenders, a first-priority security interest in all of Grantor’s right, title, and interest in and to the Intellectual Property Collateral to secure the Obligations. This security interest is granted in conjunction with the security interest granted under the Loan Agreement and Security Agreement, and the Intellectual Property Security Agreement for Patents and Trademarks dated of even date herewith.Lenders’ Agent’s rights and remedies in the security interest are in addition to those in the Loan Agreement, the Security Agreement, and the Intellectual Property Security Agreement for Patents and Trademarks, and those available in law or equity.Lenders’ Agents’ rights, powers and interests are cumulative with every right, power or remedy provided hereunder.Lenders’ Agent’s exercise of its rights, powers or remedies in this Agreement, the Loan Agreement or any other Loan Document (as defined in the Loan Agreement), and does not preclude the simultaneous or later exercise of any or all other rights, powers or remedies. 2 3.REPRESENTATIONS, WARRANTIES AND COVENANTS. Grantor hereby represents, warrants, and covenants that: 3.1Copyrights; Mask Works (i)A true and complete schedule setting forth all copyright registrations owned or controlled by Grantor, together with a summary description in respect of the filing or issuance thereof and expiration dates is set forth on Exhibit A; (ii)A true and complete schedule setting forth all mask work registrations owned or controlled by Grantor, together with a summary description in respect of the filing or issuance thereof and expiration dates is set forth on Exhibit B; 3.2Validity; Enforceability.To the Grantor’s knowledge and belief, each of the copyrights and mask works is valid and enforceable, and Grantor is not presently aware of any past, present, or prospective claim by any third party that any of the copyrights or mask works are invalid or unenforceable, or that the use of any copyrights or mask works violates the rights of any third person, or of any basis for any such claims; 3.3Title.To the Grantor’s knowledge and belief, Grantor is the sole and exclusive owner of the entire and unencumbered right, title, and interest in and to each of the copyrights, copyright registrations, mask works, and mask work registrations free and clear of any liens, charges, and encumbrances, including pledges and assignments, or has the rights to use the same under a valid license; provided, however, that it is understood and agreed that Grantor has not done exhaustive prior art searches or other searches with respect to such property; 3.4Notice.To the Grantor’s knowledge and belief, Grantor has used and will continue to exercise reasonable efforts to use proper statutory notice in connection with its use of each of the copyrights and mask works; and 3.5Perfection of Security Interest.Except for the filing of a financing statement with the Secretary of the Commonwealth of Pennsylvania and filings with the United States Copyright Office necessary to perfect the security interests created hereunder, to the Grantor’s knowledge and belief no authorization, approval, or other action by, and no notice to or filing with, any governmentalauthority or regulatory body in the United States is required either for the grant by Grantor of the security interest hereunder or for the execution, delivery, or performance of this Agreement by Grantor or for the perfection of or the exercise by Lenders’ Agent of its rights hereunder with respect to the Intellectual Property Collateral. 3 4.AFTER-ACQUIRED COPYRIGHT OR MASK WORK RIGHTS. If Grantor shall obtain ownership rights to any new copyrights or mask works the provisions of this Agreement shall automatically apply thereto.Grantor shall, upon reasonable request by Lenders’ Agent, provide a report from time to time in writing to Lenders’ Agent with respect to any such new copyrights or mask works, or renewal or extension of any copyright or mask work registration.Grantor shall bear any expenses incurred in connection with future copyright or mask work registrations. 5.LITIGATION AND PROCEEDINGS. Grantor shall commence and diligently prosecute in its own name, as the real party in interest, for its own benefit, and at its own expense, such suits, administrative proceedings, or other actions for infringement or other damages as are in its reasonable business judgment necessary and appropriate to protect the Intellectual Property Collateral.Grantor shall provide to Lenders’ Agent any non-privileged information with respect thereto requested by Lenders’ Agent.Lenders’ Agent shall provide at Grantor’s expense all necessary cooperation in connection with any such suits, proceedings, or action, including, without limitation, joining as a necessary party.Following Grantor’s becoming aware thereof, Grantor shall notify Lenders’ Agent of the institution of, or any adverse determination in, any proceeding in the United States Copyright Office, or any United States, state, or foreign court regarding Grantor’s claim of ownership in any of the copyrights or mask works, its right to apply for the same, or its right to keep and maintain such copyright or mask work right. 6.POWER OF ATTORNEY. To the extent it does not adversely affect the validity of the Intellectual Property Collateral, Grantor grants Lenders’ Agent power of attorney, coupled with an interest, having the full authority, and in the place of Grantor and in the name of Grantor, from time to time during the occurrence and continuance of an Event of Default in Lenders’ Agent’s discretion, to take any action and to execute any instrument which Lenders’ Agent may deem necessary or advisable to accomplish the purposes of this Agreement, including, without limitation, as may be subject to the provisions of this Agreement: to endorse Grantor’s name on all applications, documents, papers, and instruments necessary for Lenders’ Agent to use or maintain the Intellectual Property Collateral; to ask, demand, collect, sue for, recover, impound, receive, and give acquittance and receipts for money due or to become due under or in respect of any of the Intellectual Property Collateral; to file any claims or take any action or institute any proceedings that Lenders’ Agent may deem necessary for the collection of any of the Intellectual Property Collateral or otherwise to enforce Grantor’s or the Lenders’ rights with respect to any of the Intellectual Property Collateral and to assign, pledge, convey, or otherwise transfer title in or dispose of the Intellectual Property Collateral to any person. 4 7.EVENTS OF DEFAULT. An Event of Default (as defined in the Security Agreement) shall be an Event of Default under this Agreement. 8.SPECIFIC REMEDIES. Upon the occurrence and continuation of any Event of Default, Lenders’ Agent shall have, in addition to, other rights given by law or in this Agreement, the Loan Agreement, the Security Agreement, the Intellectual Property Security Agreement for Patents and Trademarks, or in the Notes, all of the rights and remedies with respect to the Intellectual Property Collateral of a secured party under the
